OCONN INDUSTRIES CORP. VIA EDGAR January 29, 2013 Jan Woo Attorney-Advisor US Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549 Re: Oconn Industries Corp. Registration Statement on Form S-1 Filed November 8, 2012 File No. 333-184830 Dear Ms. Woo: This letter is in response to your comment letter dated January 18, 2013, with regard to the Form S-1A filing of Oconn Industries Corp., a Nevada corporation (“Oconn Industries” or the "Company") filed on December 26, 2012.
